

NOTICE OF Performance Share AWARD
SONOS, INC.
2018 EQUITY INCENTIVE PLAN
GRANT NUMBER:   
Unless otherwise defined herein, the terms defined in the Sonos, Inc. (the
“Company”) 2018 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Performance Share Award (the “Notice”) and the attached
Performance Share Award Agreement, including the International Supplement
attached thereto (the “Supplement”) (which is generally applicable to you if you
live or work outside the United States) and any special terms and conditions for
your country set forth therein (collectively, the “Performance Share
Agreement”). You (“you”) have been granted an award of Performance Shares
(“Performance Shares”) under the Plan subject to the terms and conditions of the
Plan, this Notice and the Performance Share Agreement. Each Performance Share
represents the conditional right to receive, without payment but subject to the
terms, conditions and limitations set forth in this Notice, the Performance
Share Agreement and in the Plan, one Share, subject to adjustment pursuant to
Section 2.6 of the Plan in respect of transactions or events occurring after the
Date of Grant.
Name:     Patrick Spence
Address:            
Target Number of
Performance Shares:   263,158
Date of Grant:   May 15, 2020
Performance Period: The period beginning October 4, 2020, and ending October 1,
2022.
Vesting of Earned
Performance Shares: The Performance Shares shall be eligible to become earned
and shall vest, following the end of the Performance Period, in accordance with
the terms set forth on Exhibit A hereto.
Vesting Acceleration: Notwithstanding the foregoing and anything contrary in the
Performance Share Agreement or the Plan, if your Service is terminated by the
Company or a successor corporation as a result of an Involuntary Termination (as
defined below) within the period of time commencing two (2) months prior to a
Corporate Transaction and ending twelve (12) months following a Corporate
Transaction, to the extent that the Performance Shares are then outstanding, you
shall fully vest in the Earned Performance Shares (as determined in accordance
with Exhibit A) upon such Involuntary



--------------------------------------------------------------------------------



Termination (or, in the case of an Involuntary Termination occurring within the
two-(2) month period prior to a Corporate Transaction, upon such Corporate
Transaction), in all cases, as determined as set forth in Exhibit A.
Notwithstanding anything contrary in the Performance Share Agreement or the
Plan, if you are subject to an Involuntary Termination prior to a Corporate
Transaction, your then-unvested Performance Shares shall remain outstanding for
two (2) months, but shall not continue to vest following such Involuntary
Termination other than pursuant to the vesting acceleration described
immediately above.
“Involuntary Termination” means, without your express written consent, any of
the following: (i) your resignation following (A) a significant reduction of
your duties, position or responsibilities relative to your duties, position or
responsibilities in effect immediately prior to such reduction; (B) a material
reduction by the Company of your base salary, as in effect immediately prior to
such reduction; and/or (C) your relocation by the Company to a facility or a
location more than fifty (50) miles from your current location; or (ii) any
termination of your Service by the Company other than for Cause (as defined
below); in either of the foregoing cases, provided that such resignation or
termination constitutes a “separation from service” within the meaning of
Section 409A of the Code and the Treasury regulations promulgated thereunder.
“Cause” means any of the following: (i) any act of personal dishonesty, taken by
you in connection with your responsibilities as a service provider of the
Company, which is intended to result in your personal enrichment; (ii) your
conviction of, or plea of nolo contendere to, a felony; (iii) any act by you
that constitutes material misconduct and is injurious to the Company; or
(iv) continued violations by you of your obligations to the Company.
This Grant Notice may be executed and delivered electronically, whether via the
Company’s intranet or the Internet site of a third party or via email or any
other means of electronic delivery specified by the Company. You acknowledge
that the vesting of the Performance Shares pursuant to this Notice is earned by
continuing Service (in addition to the satisfaction of performance conditions as
described in the Performance Share Agreement), but you understand
-2-



--------------------------------------------------------------------------------



that your employment or consulting relationship with the Company or a Parent,
Subsidiary or Affiliate is for an unspecified duration, can be terminated at any
time, and that nothing in this Notice of Grant, the Performance Share Agreement
or the Plan changes the nature of that relationship. By accepting this award,
you and the Company agree that this award is granted under and governed by the
terms and conditions of the Plan, this Notice and the Performance Share
Agreement. By accepting this award, you consent to the electronic delivery and
acceptance as further set forth in the Performance Share Agreement.
* * * *


-3-




--------------------------------------------------------------------------------



Exhibit A
Vesting of Earned PERFORMANCE SHARES
1.Annual Performance Periods. Except as otherwise provided in the Notice, the
Performance Shares will become earned (if at all) on the basis of the Company’s
performance with respect to two (2) separate fiscal years of the Company during
the Performance Period (each, an “Annual Performance Period”). The first Annual
Performance Period will comprise the fiscal year of the Company beginning on
October 4, 2020, and ending on October 2, 2021, and the second Annual
Performance Period will comprise the fiscal year of the Company beginning on
October 3, 2021, and ending on October 1, 2022.
2.Performance Criteria. Within ninety (90) days following the commencement of
each Annual Performance Period, the Committee shall determine the performance
criteria and goals applicable thereto, which may consist of financial,
operational or other metrics as determined in the Committee’s sole discretion
(the “Performance Criteria”), as well as the applicable threshold (“Threshold”),
target (“Target”) and maximum (“Maximum”) achievement levels. In addition, prior
to the first Annual Performance Period, the Committee shall establish whether
the level of achievement of the Performance Criteria for each Annual Performance
Period shall be determined on an Annual Performance Period by Annual Performance
Period basis or averaged over the two (2) Annual Performance Periods.
3.Determination of Performance. Within ninety (90) days following the end of
each Annual Performance Period, the Committee shall determine the extent (if
any) to which the Performance Criteria have been achieved with respect to such
Annual Performance Period, assigning an earning percentage (“Annual Earning
Percentage”) as follows (except as otherwise determined by the Committee at the
time the Performance Criteria for the applicable Annual Performance Period are
established):

Performance Achievement LevelAnnual Earning PercentageLess than
Threshold0%Threshold50%Target100%Maximum200%

Unless otherwise determined by the Committee at the time the Performance
Criteria for the applicable Annual Performance Period are established, the
Annual Earning Percentage will be interpolated on a straight-line basis for
achievement between each performance level. Following the end of the Performance
Period, a percentage of the target number of Performance Shares (as set forth in
the Notice), if any, shall become earned based on the Annual Earning Percentage
with respect to the relevant Annual Performance Period (or an average of the
two, as the case may be), on a basis to be determined by the Committee at the
time the Performance Criteria for such year are established (any such
Performance Shares that become earned hereunder, the “Earned Performance
Shares”).



--------------------------------------------------------------------------------



4.Corporate Transactions
(a)If, prior to the end of the Performance Period, a Corporate Transaction
occurs, to the extent the Performance Shares are outstanding immediately prior
to such Corporate Transaction, a number of Performance Shares shall be deemed
Earned Performance Shares as of immediately prior to such Corporate Transaction,
determined in accordance with the principles set forth in this Exhibit A, based
on the Annual Earning Percentage with respect to each Annual Performance Period
as follows: (i) the Annual Earning Percentage with respect to an Annual
Performance Period that has not commenced or that has not been completed as of
the date such Corporate Transaction is consummated shall be deemed to be 100%;
and (ii) the Annual Earning Percentage with respect to an Annual Performance
Period that has been completed as of the date such Corporate Transaction is
consummated shall be the percentage as previously determined by the Committee
with respect to such Annual Performance Period. The Earned Performance Shares
shall continue to vest based solely on continued Service and shall vest on
October 1, 2022, subject to your remaining in continuous Service through such
date, except as otherwise provided in the Notice with respect to an Involuntary
Termination that occurs within twelve (12) months following such Corporate
Transaction.
(b)If, in connection with a Corporate Transaction described in subsection
(a) above, the Earned Performance Shares are not assumed or continued, or a new
award is not substituted for the Earned Performance Shares, by the successor or
acquiring entity in such Corporate Transaction (or by its parents, if any), as
contemplated by Section 21.1 of the Plan, the Earned Performance Shares will
automatically vest immediately prior to, but subject to the consummation of,
such Corporate Transaction and the Company shall deliver to you any shares in
respect of Earned Performance Shares in a manner that will allow you to
participate in the Corporation Transaction on the same basis as other
stockholders.
(c)In the event a Corporate Transaction occurs within two (2) months following a
termination of your employment due to an Involuntary Termination as provided for
in the Notice, (i) the Performance Shares shall become Earned Performance Shares
as provided for in Section 4(a) above; (ii) the Earned Performance Shares will
automatically vest in full immediately prior to, but subject to the consummation
of, the occurrence of such Corporate Transaction; and (iii) the Company shall
deliver to you any shares in respect of Earned Performance Shares in a manner
that will allow you to participate in the Corporate Transaction on the same
basis as other stockholders.
5.Vesting and Settlement. Except as otherwise provided in the Notice, Earned
Performance Shares shall vest on the date the Committee determines performance
achievement with respect to the Second Annual Performance Period, which date
shall not be later than the date set forth above, subject to your continued
Service through such date. Any Earned Performance Shares shall be settled no
later than thirty (30) days after the date they becomes vested as provided for
in this Exhibit A (or such earlier time as provided for in Section 4 of this
Exhibit A).
* * * *
A-2



--------------------------------------------------------------------------------





A-3




--------------------------------------------------------------------------------



Performance Share Award AGREEMENT
SONOS, INC.
2018 EQUITY INCENTIVE PLAN
You have been granted Performance Shares (“Performance Shares”) by Sonos, Inc.
(the “Company”), subject to the terms, restrictions and conditions of the Sonos,
Inc. 2018 Equity Incentive Plan (the “Plan”), the attached Notice of Performance
Share Award (the “Notice”) and this Performance Share Award Agreement, including
the International Supplement attached hereto (the “Supplement”) (which is
generally applicable to you if you live or work outside the United States) and
any special terms and conditions for your country set forth therein
(collectively, the “Performance Share Agreement”).
1.Nature of Grant. In accepting this award of Performance Shares, you
acknowledge, understand and agree that:
i.the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
ii.the grant of the Performance Shares is voluntary and occasional and does not
create any contractual or other right to receive future awards of Performance
Shares, or benefits in lieu of Performance Shares, even if Performance Shares
have been granted in the past;
iii.all decisions with respect to future Performance Shares or other grants, if
any, will be at the sole discretion of the Company;
iv.you are voluntarily participating in the Plan;
v.the Performance Shares and the Shares subject to the Performance Shares, and
the income and value of same, are not intended to replace any pension rights or
compensation;
vi.the Performance Shares and the Shares subject to the Performance Shares, and
the income and value of same, are not part of normal or expected compensation
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
vii.unless otherwise agreed with the Company, the Performance Shares and any
Shares acquired under the Plan, and the income and value of same, are not
granted as consideration for, or in connection with, any service you may provide
as a director of the Company or of a Parent or Subsidiary of the Company;
viii.the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;



--------------------------------------------------------------------------------



ix.no claim or entitlement to compensation or damages shall arise from
forfeiture of the Performance Shares resulting from the termination of your
Service (for any reason whatsoever whether or not later found to be invalid or
in breach of labor laws in the jurisdiction where you are providing Service or
the terms of your employment or service agreement, if any), and, in
consideration of the grant of the Performance Shares to which you are otherwise
not entitled, you irrevocably agree never to institute any claim against the
Company, the Employer (as defined below) or any other Parent or Subsidiary of
the Company, waive your ability, if any, to bring any such claim, and release
the Company, the Employer and its Parent or Subsidiaries from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; and
x.the following provisions apply only if you are providing Service outside the
United States:
a.the Performance Shares and the Shares subject to the Performance Shares, and
the income and value of same, are not part of normal or expected compensation or
salary for any purpose; and
b.neither the Company, the Employer nor any Parent or Subsidiary of the Company
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the
Performance Shares or the subsequent sale of any Shares acquired upon
settlement.
2.[Reserved].
3.No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of the Earned Performance Shares, you shall have no ownership of the
Shares allocated to the Performance Shares and shall have no right to dividends
or to vote such Shares.
4.Dividend Equivalents. Dividend equivalents, if any, shall not be credited to
you, except as otherwise permitted by the Committee.
5.No Transfer. Performance Shares may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of in any manner, other than by will
or by the laws of descent or distribution, by court order, or as otherwise
permitted by the Committee on a case-by-case basis.
6.Termination. Except as otherwise provided in the Notice, if your Service
terminates for any reason, all unvested Performance Shares shall be forfeited to
the Company forthwith, and all rights you have to such Performance Shares shall
immediately terminate, without payment of any consideration to you. For purposes
of this award of Performance Shares, your Service will be considered terminated
as of the date you are no longer providing Service (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where you are employed or the terms of your
employment or service
-2-



--------------------------------------------------------------------------------



agreement, if any) and will not be extended by any notice period mandated under
local employment laws (e.g., Service would not include a period of “garden
leave” or similar period). In case of any dispute as to whether your termination
of Service has occurred, the Committee shall have sole discretion to determine
whether such termination has occurred (including whether you may still be
considered to be providing Services while on a leave of absence) and the
effective date of such termination.
7.Tax Consequences. You acknowledge that there will be certain consequences with
regard to income tax, national or social insurance contributions, payroll tax,
fringe benefits tax, payment on account or other tax-related items (“Tax-Related
Items”) upon vesting and/or settlement of the Performance Shares or disposition
of the Shares, if any, received in connection therewith, and you should consult
a tax adviser regarding such tax obligations in the jurisdiction where you are
subject to tax.
8.Responsibility for Taxes. Regardless of any action the Company or, if
different, your actual employer (the “Employer”) takes with respect to any or
all Tax-Related Items withholding or required deductions, you acknowledge that
the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the grant, vesting or
settlement of the Performance Shares, the subsequent sale of Shares acquired
pursuant to such settlement, and the receipt of any dividends; and (ii) do not
commit to structure the terms of the award or any aspect of the Performance
Shares to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. You acknowledge that if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
may be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
You acknowledge that the Company’s obligation to issue or deliver Shares shall
be subject to your satisfaction of all Company and/or Employer withholding
obligations for Tax-Related Items that arise as a result of this Award and the
vesting and/or settlement of the Performance Shares that are subject to this
Award. In this regard, you authorize the Company and/or the Employer, and their
respective agents, to withhold Shares that otherwise would be issued to you upon
settlement of the Performance Shares to satisfy the Company and/or the
Employer’s tax withholding obligations. You acknowledge that you will not
receive a refund in cash or Shares from the Company and/or the Employer with
respect to any withheld Shares the value of which exceeds the Company and/or the
Employer’s withholding obligations for Tax-Related Items, and that the Company
and/or the Employer will include such excess amount in the taxes that the
Company will pay to the applicable tax authorities on your behalf. You must pay
to the Company and/or the Employer any amount of the Tax-Related Items that the
Company and/or the Employer may be required to withhold that cannot be satisfied
through share withholding. For tax purposes, you will be deemed to have been
issued the full number of Shares subject to the vested Performance Shares,
notwithstanding any number of the Shares held back for the purpose of paying the
Tax-Related Items. You acknowledge that the Company has no obligation to deliver
Shares to you until you have satisfied the obligations in connection with the
Tax-Related Items as described in this Section 8.
-3-



--------------------------------------------------------------------------------



9.Acknowledgement. The Company and you agree that the Performance Shares are
granted under and governed by the Notice, this Performance Share Agreement and
the provisions of the Plan. You: (i) acknowledge receipt of a copy of the Plan;
(ii) represent that you have carefully read and are familiar with the provisions
in the grant documents; and (iii) hereby accept the Performance Shares subject
to all of the terms and conditions set forth in the Plan, the Notice and this
Performance Share Agreement. You hereby agree to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
relating to the Plan, the Notice and this Performance Shares Agreement.
10.Entire Agreement; Enforcement of Rights. This Performance Share Agreement,
the Plan and the Notice constitute the entire agreement and understanding of the
parties relating to the subject matter herein and supersede all prior
discussions between them. Any prior agreements, commitments or negotiations
concerning the purchase of the Shares hereunder are superseded. No modification
of or amendment to this Performance Share Agreement, nor any waiver of any
rights under this Performance Share Agreement, shall be effective unless in
writing and signed by the parties to this Performance Share Agreement. The
failure by either party to enforce any rights under this Performance Share
Agreement shall not be construed as a waiver of any rights of such party.
11.Compliance with Laws and Regulations. The issuance of Shares will be subject
to and conditioned upon compliance by the Company and you with all applicable
state, federal and foreign laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer, which compliance the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Common Stock with any state, federal or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the Shares. Further, you agree that the
Company shall have unilateral authority to amend the Plan and this Performance
Share Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares. Finally, the Shares
issued pursuant to this Performance Share Agreement shall be endorsed with
appropriate legends, if any, determined by the Company.
12.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
13.Governing Law; Venue. This Performance Share Agreement, the Notice and all
acts and transactions pursuant hereto and thereto and the rights and obligations
of the parties hereto shall be governed, construed and interpreted in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of law. For purposes of litigating any dispute that may arise directly
or indirectly from the Plan, the Notice and this Performance Share Agreement,
the parties hereby submit and consent to litigation in the exclusive
jurisdiction of the
-4-



--------------------------------------------------------------------------------



State of California and agree that any such litigation shall be conducted only
in the courts of California in Santa Barbara County, California, or the federal
courts of the United States for the Southern District of California and no other
courts.
14.Severability. If one or more provisions of this Performance Share Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Performance Share Agreement;
(ii) the balance of this Performance Share Agreement shall be interpreted as if
such provision were so excluded; and (iii) the balance of this Performance Share
Agreement shall be enforceable in accordance with its terms.
15.No Rights as Employee, Director or Consultant. Nothing in this Performance
Share Agreement shall affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary of the Company, to terminate your Service,
for any reason, with or without Cause.
16.Consent to Electronic Delivery and Acceptance of All Plan Documents and
Disclosures. By your acceptance of this award of Performance Shares, you consent
to the electronic delivery of the Notice, this Performance Share Agreement, the
Plan, account statements, Plan prospectuses required by the United States
Securities and Exchange Commission, United States financial reports of the
Company, and all other documents that the Company is required to deliver to its
stockholders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Performance
Shares Electronic delivery may include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via email or such other delivery determined
at the Company’s discretion. You acknowledge that you may receive from the
Company a paper copy of any documents delivered electronically at no cost if you
contact the Company by telephone, through a postal service or email at
sonos-stockadmin@sonos.com. You further acknowledge that you will be provided
with a paper copy of any documents delivered electronically if electronic
delivery fails; similarly, you understand that you must provide on request to
the Company or any designated third party a paper copy of any documents
delivered electronically if electronic delivery fails. You agree to participate
in the Plan through an online or electronic system established and maintained by
the Company or a third party designated by the Company. Also, you understand
that your consent may be revoked or changed, including any change in the email
address to which documents are delivered (if you have provided an email
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or email at sonos-stockadmin@sonos.com.
Finally, you understand that you are not required to consent to electronic
delivery.
17.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell the
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable
-5-



--------------------------------------------------------------------------------



Company insider trading policy. You acknowledge that it is your responsibility
to comply with any applicable restrictions, and you are advised to speak to your
personal advisor on this matter.
18.Language. If you have received this Performance Share Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
19.International Supplement. Notwithstanding any provisions in this Performance
Share Agreement, this award of Performance Shares shall be subject to the
Supplement if you live or work outside the United States, including any special
terms and conditions set forth therein for your country. Moreover, if you
relocate to a country other than the United States, then the Supplement,
including the special terms and conditions for such country will apply to you to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Supplement constitutes part of this Performance Share Agreement.
20.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Performance Share
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
21.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Performance Share Agreement shall not operate or be construed
as a waiver of any other provision of this Performance Share Agreement, or of
any subsequent breach by you or any other Participant.
22.Code Section 409A. For purposes of this Performance Share Agreement, a
termination of employment will be determined consistent with the rules relating
to a “separation from service” as defined in Section 409A of the Code and the
regulations thereunder (“Section 409A”). Notwithstanding anything else provided
herein, to the extent any payments provided under this Performance Share
Agreement in connection with your termination of employment constitute deferred
compensation subject to Section 409A, and you are deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payment shall not be made or commence until the earlier of (i) the
expiration of the six- (6) month period measured from your separation from
service from the Company and (ii) the date of your death following such a
separation from service; provided, however, that such deferral shall only be
effected to the extent required to avoid adverse tax treatment to you including,
without limitation, the additional tax for which you would otherwise be liable
under Section 409A(a)(1)(B) in the absence of such a deferral. To the extent any
payment under this Performance Share Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Section 22 are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
-6-



--------------------------------------------------------------------------------



23.Award Subject to Company Clawback or Recoupment. To the extent permitted by
applicable law, the Performance Shares shall be subject to clawback or
recoupment pursuant to any clawback or recoupment policy adopted by the Board or
required by law during the term of your employment or other Service that is
applicable to you. In addition to any other remedies available under such
policy, applicable law may require the cancellation of the Performance Shares
(whether vested or unvested) and the recoupment of any gains realized with
respect to the Performance Shares.
* * * *
BY ACCEPTING THIS PERFORMANCE SHARE AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.
[Remainder of Page Intentionally Left Blank]
-7-




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


SONOS, INC.




By: /s/ Eddie Lazarus    
Name: Eddie Lazarus
Title: Chief Legal Officer








Accepted and agreed:




/s/ Patrick Spence      
Patrick Spence
[Signature Page to Performance Share Award Agreement]




--------------------------------------------------------------------------------



        
82694620_8